 SASSAQUIN CONVALESCENT CENTER267Brooklyn Nursing Home,Inc. d/b/a Sassaquin Con-valescent Center and 1199 R.I., a Subdivision ofNational Union of Hospital & Health Care Employ-ees, a Division of RWDSU,AFL-CIO. Case 1-CA-10542March 24, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn November 28, 1975, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding.Thereafter, the General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion,and the Respondent filed a "Motion to Recon-solidate Cases, Reopen the Record, and to Stay theTime for Filing Exceptions," and an amendmentthereto.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Prior to the filing of its motion, Respondent soughtand received two extensions of time within which tofile exceptions. These extensions totaled more than 1month and the last extension stated that "No furtherextensions will be granted." On the last day of thefinal extension, the Board received the above-entitledmotion from the Respondent.In its motion, and in the subsequent amendmentthereto, theRespondent argues that the recordshould be reopened so that it may introduce certaindocumentary evidence which it contends "deni-grates"the credited testimony of the employees whotheAdministrativeLaw Judge found were dis-charged in violation of Section 8(a)(1) of the Act.The Respondentalso arguesthat this evidence,which is appended to its motion, supports its allegedlawful reason for discharging the six employees. TheRespondentstatesthat the evidence was not previ-ously introduced at the hearing either because it wasnot then in its possession or because it was repre-sented at the hearing by an inexperienced representa-tive.'The General Counsel has filed opposition bothto the Respondent's motion and the amendmentthereto. In its oppositions, the General Counsel ar-gues that the evidence should be stricken and theRespondent denied any further extensions withinwhich to file exceptions because the evidence wasavailable at the time of hearing and because Respon-dent was given an opportunity to retain counsel.1The Respondent was represented at the hearingby KennethE. Strong,the Respondent's assistant administrator.We find no merit in the Respondent's motion. Un-der Section 102.48(d)(1) of the National Labor Rela-tionsBoard Rules and Regulations,Series 8, asamended, only newly discovered evidence, evidencewhich has become available only since the close ofthe hearing, will be considered by the Board at anyfurtherhearing.Here,notwithstanding theRe-spondent's protest that some of the evidence "wasnot in its possession" at the time of the hearing, it isclear that the evidence could have been introduced atthe hearing if Respondent had exercised due dili-gence.Therefore, the evidence proffered by Respon-dent does not constitute newly discovered evidence.Likewise, we are not persuaded by the Respondent'scontention that its motion should be granted becauseitwas represented at the hearing by an inexperiencedrepresentative. At the commencement of the hearing,the Administrative Law Judge advised Respondent'srepresentative of the advantages of legal counsel andoffered to grant the Respondent additional time toretain such counsel. Accordingly, for the foregoingreasons,we hereby deny the Respondent's motion,including its request to stay the time for filing excep-tions.We have considered the record and the attachedDecision in light of the Respondent's motion, theamendment thereto, and the opposition and brief ofthe General Counsel and have decided to affirm therulings, findings, and conclusions 2 of the Adminis-trativeLaw Judge and to adopt his recommendedOrder, as herein modified.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Brooklawn Nursing Home, Inc. d/b/a SassaquinConvalescent Center, New Bedford, Massachusetts,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:2Although wehave denied the Respondent's motion,we have examinedthe evidence proffered by the Respondent.We are of the view that theevidence, even if accepted,would not require a result in this casecontrary tothat reached by the Administrative Law Judge.3In par.1(b) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related,"rather than thebroad injunctive language, "in any other manner,"which the Board tradi-tionally provides in cases involving unlawful discharges, such as those foundhere.The discharges of the six employees involved herein for engaging inprotected concerted activities are unfairlaborpractices which go to the veryheart of theAct. Accordingly,we shallmodifytheAdministrative LawJudge's recommendedOrder to requireRespondent to cease and desist fromin any other manner infringing upon the rights guaranteed to its employeesby Sec. 7 of the Act.N.L.R.B.v. EntwistleMfg. Co.,120 F.2d 532, 536 (C.A.4, 1941);Skrl Die Casting, Inc.,222 NLRB No. 22 (1976).223 NLRB No. 33 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.In paragraph 1(b) substitute the words "in anyother manner"for "in any like or related manner."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise disci-pline employeesfor engaging in actual or sus-pected concertedactivitiesformutual aid orprotection with respect to wages, hours,or otherterms and conditionsof employment.WE WILL NOT in anyother manner interferewith,restrain,or coerce employeesin the exer-cise of their right to self-organization, to form,join or assist labor organizations, to bargain col-lectively throughrepresentativesof their ownchoosing,to engage in concerted activities forthe purpose of collectivebargainingor othermutual aidor protection, or to refrain from anyand all such activitiesexcept to the extent thatsuch rightmight be affectedby an agreementrequiring membership in a labor organization asa condition of employmentas authorized bySection 8(aX3) of the Act.WE WILL offerto EssaleeBjornoy,Barbara E.Cassidy,Linda L. Gurney, June L. Zuber,ChristinaD. Barlow,and Gail Goulartimmedi-ate and full reinstatementto their former jobsor, if thosejobs no longerexist, to substantiallyequivalent positions,without prejudice to theirseniority or other rightsand privileges, and WEWILLmake them wholefor any lossof earningssufferedby reasonof their unlawful discharges.BROOKLAWN NURSING HOME,INC. d/b/aSASSAQUINCONVALESCENT CENTERDECISIONSTATEMENT OF THE CASEPAUL BISOYER,Administrative Law Judge:This consoli-dated proceeding,with all the parties represented, washeard on July 14 and 15,1975, in Boston,Massachusetts,on the complaint of the General Counsel issued on May 7,1975, in Case1-CA-10542,'and the answer of BrooklawntThe complaint is based on a charge filed on March 27, 1975, by 1199R.I., a Subdivision of National Union of Hospital & Health Care Employ-ees, a Division of RWDSU,AFL-CIO,a copy of which was duly served onNursing Home, Inc. d/b/a SassaquinConvalescent Center,herein called the Respondent or Home.In issue are thequestionswhether theRespondent,in violation of Section8(a)(l) of the NationalLaborRelationsAct, as amended,discharged on December23, 1974,EssaleeBjornoy andBarbara E.Cassidybecause of their actual or suspectedprotectedconcerted activities, and whetherthe Respondenton January 13, 1975, in violationof Section8(a)(1) and (3)of the Act 2dischargedLinda L. Gurney,JuneL. Zuber,ChristinaD. Barlow,and Gail Goulartbecause of theirconcerted activitiesand theirexpressed intention to seekunion representation for licensed personnel.Consolidatedwith the unfair laborpracticecase for the purpose of hear-ing bythe AdministrativeLaw Judgeare challenges to theballots castby three of the subjectsof the complaint case(Gurney, Zuber,and Barlow)and to the ballot cast by anallegedsupervisory employee, Grace Ashley,in the consentelectionconducted in Case I-RC-13689. At theclose ofthe hearing, the GeneralCounsel and the Union's attorneyargued their positionsorally. Briefs were subsequently filedby theGeneralCounsel andthe Respondent.Uponthe entirerecord and from my observation of thedemeanor of the witnesses,and with dueconsiderationbeing givento theargumentsadvanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,aMassachusetts corporation with itsprincipal office and place of business in New Bedford,Massachusetts,is engaged in the operationof a proprietarynursing home.Its annual gross revenue exceeds$250,000.In the regular course and conduct of this facility,the Re-spondent purchases large quantities of food,health careproducts,and related goods which are transported to itsNew Bedford facility from sources located outside theState.It is admitted and I find that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThere is noquestionthat 1199 R.I., a Subdivision ofNational Union of Hospital & Health Care Employees, aDivisionof RWDSU, AFL-CIO, herein called the Union,is a labor organizationwithin themeaning ofSection 2(5)of the Act.the Respondent by registered mail on the same day.2 Sec. 8(aXI) of the Act makes it an unfair labor practice for an employer"to interfere with,restrain,or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent,Sec.7 provides that"[e]mployees shall have the right to self-organization, to form, join,or assistlabor organizations,to bargain collectively through representatives of theirown choosing,and to engage in other concerted activitiesfor the purpose ofcollective bargaining or other mutual aid or protection ...: .Sec. 8(aX3), with certain qualifications not material herein, prohibits anemployer"by discrimination in regard to hire or tenure of employment ofany term or condition of employment to encourage or discourage member-ship in any labor organization ...... SASSAQUIN CONVALESCENT CENTER269III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1. IntroductionEssentially, what is here involved is the lawfulness of thedischarge of six employees prior to the Union's appearanceat the Home. The General Counsel contends that two ofthem,EssaleeBjornoy and Barbara Cassidy, were termi-nated because of their actual or suspected concerted activi-ties in enlisting the help of the Massachusetts Departmentof Labor and Industries, Division of Industrial Safety,3 tocollect unpaid wages. The other four employees, LindaGurney, June Zuber, Christina Barlow, and Gail Goulart,are alleged to have been terminated on account of theirconcerted activities in seeking improvements in their work-ing conditions and in protesting Bjornoy's and Cassidy'sdischarge.Also alleged as causing the discharges isGurney's expressed intention to seek union representation.We turn to the evidence.2. Bjornoy's dischargeBjornoywas a nurse's aidewho worked full time for theRespondent from the first day the Respondent opened itsfacility on April 21, 1973, until her discharge on December23, 1974, under the circumstances related below. There isno question that her work performance was beyond criti-cism. Indeed, the Respondent's evaluation made the previ-ous June 25 shows her performance to be between "defi-nitely aboveaverage" and"outstanding." 4One day in the week preceding November 27, 1974,5 af-ter finishingher regular 11 p.m. to 7 a.m. shift, Bjornoy wasunableto clockout, asemployees are required to do, be-cause thetimeclockhad broken down. For this reason, sherequestedan "assistantsupervisor," Grace Ashley, to signher timecard, which was done. On November 27, Bjornoyreceived her paycheck. When she arrived home she noticedthat the check covered only 32 hours of work instead of the40 hours she had actually put in that week and that she hadbeen docked for the day the timeclock was broken. Shethereupon called the Home but was unable to discuss thematter with the bookkeeper and secretary, Geraldine Leg-er,who suggested that she speak to Kathlyn Rounsville,the then directorof nurses.'Since Rounsville was not onduty, Bjornoy spoke to Donna Robillard, the supervisor ofnurses,who stated that she had nothing to do with thepayroll. Thereupon, Bjornoy called Rounsville at her homeand Rounsville advised her that she had previously report-ed to the office that Bjornoy had worked 40 hours the weekin question. Later thesame morning,Bjornoy telephonedAntone PachecoIII, theadministrator of the facility, andcomplained about her loss of 8 hours' pay but received no3Thisstate agency was loosely referred to at the hearing as the StateLabor Board.4 The rating scale used by the Respondent is as follows:"definitely unsat-isfactory"; "substandard, but making progress"; "doing an average job";"definitely above average"; and "outstanding."SUnless otherwise indicated, all datesrefer to 1974.6Rounsville resigned from her positionon July 4, 1975.satisfaction, only an explanation that he had to watch ex-penses and trim the budget. She then carried her complaintto Kenneth Strong, Jr., the assistant administrator and sonof one of the two members of the Home's board of direc-tors.Although she told Strong that her failure to clock outwas due to a broken timeclock and that her timecard, inany event, was signed by the assistant supervisor, Strongremained inflexible in his refusal to pay her for the day'swork in question. The conversation ended with Bjornoy'sannouncement that she was going to the State Labor Boardwith her complaint and Strong responded that she could,"go ahead."'It is clear that the source of Bjornoy's dispute with theRespondent was the latter's so-called Directive 15 issuedby Strong, as administrator, under date of April 30, 1974. Itreads as follows:Re: PUNCHING IN AND OUT ON THE SAMEDAYEffective immediately, all non-salaried employeeswho do not punch in and out at the appropriate timeswill not be paid for the particular day's work.This order is irrevocable and effective immediately.After her conversation with Strong on November 27,Bjornoy telephoned the Massachusetts Department of La-bor and Industries and discussed her wage claim with anindividual in that agency who thereupon mailed a com-plaint form to her to be filled out and returned.Bjornoy worked her regular 11 p.m. to 7 a.m. shift onNovember 27, which was Thanksgiving Eve. For this rea-son, Bjornoy was given Thanksgiving Day off by Directorof Nurses Rounsville who left a note for her at the facilityto that effect.8Becauseof Bjornoy's absence on the nightof November 28, Robillard called her at her home the fol-lowing afternoon and inquired whether she had beengranted the previous day off and by whom. In reply, Bjor-noy stated that Rounsville was the one who had given herthe day off and, at Robillard's request, readRounsville'snote to Robillard and agreed to bring the note in when shereturned to work Sunday night, December 1.9Bjornoy worked the Sunday night shift and near its closeon Monday morning, December 2, Robillard asked Bjor-noy to show her the note. Bjornoy did so, advising her atthe same time that she had informed the state agency of theRespondent's refusal to pay her the day's wages involvingthe broken timeclock and that she had received a com-plaint form which she had not yet filled out. In response toRobillard's request to see the form, which she stated shehad neverseen,Bjornoy exhibited it. The form and thenote were then returned to Bjornoy who left the facilityshortly thereafter.When Bjornoy reported for work at 11 p.m. on Decent-7 1 do notcredit Strong's testimony that he told Bjorr.oyin that telephoneconversation that he agreedto pay her theunpaid wages;nor do I credit hisdenial thatshe expressedher intentionto submit her claim to the stateagency.8The note stated: "Essalee, take Thanksgiving nightoff. I tryto figure itout some how." Since Bjornoywas originally scheduledin error to workboth November 27 and 28,Rounsvillewas apparentlyreferring in her lastsentence to securing a replacementfor Thanksgiving Day.9 Fridayand Saturday,November 29 and30, were Bjornoy's regular daysoff. 270DECISIONSOF NATIONAL LABOR RELATIONS BOARDber 2,she found attached to her timecard an envelope con-taining an "Employee Warning Record"signed by Admin-istrator Pacheco and a letter signed by Assistant Adminis-trator Strong addressed to Bjornoy.The warning recordindicated that Bjornoy wasguiltyof disobedience on De-cember 2 at 7 a.m. and,under the item of "Company Re-marks," the following appeared:"Employee failed to re-port to Assistant Administrator as ordered manifestingpoor attitude of cooperation to facility." 1° Under the leg-end of"Action To Be Taken"was the statement"AssistantAdministrator is second in command in thisfacility insub-ordination to him is a serious offense.If this is repeatedtermination will result."The letter from Strong to Bjornoy mentioned aboveread,as follows:IF YOU RECALL THE MORNING OF DECEMBER2, 1974, A CALLWAS PLACED,TO THE THIRD FLOOR NURSESSTATION, BY AMEMBER OF MY OFFICESTAFF.YOU WERE REQUESTED TO RE-PORT TO ME IN THE OFFICE.IMUST CONCLUDE,SINCE YOU FAILED TO REPORT, THATYOU HAVENO REGARD FOR MY POSITIONAND AUTHORITY.THE REASON YOU WERE ASKED TO REPORT WAS FOR YOURBENEFIT.IWANTED TO EXPLAIN IN GREATER DETAIL THE TIMECARD SITUATION AT THE SAME TIME CONFIRMWITH YOU THATYOU WERE BEING PAID THE HOURS OWED.MRS. BJORNOY, YOU WERE SHOWN THE UTMOST RESPECTAND COURTESY DURING OUR TELEPHONECONVERSATION LASTFRIDAY.ALL IASK IN RETURN IS THAT THE OFFICE STAFF ANDMYSELF RECEIVE THE SAME RESPECT AND ATTENTIVENESS. IWILL NOT TOLERATE BEING SNUBED (SIC] AND IGNORED AGAIN!IF IN THE FUTURE YOU ARE ASKED TO REPORT AS ORDEREDTO ME OR THE OFFICE,ITWILLBE TO YOUR BEST INTERESTTHAT YOUDO SO, WITHOUT DELAY, TO EITHER MYSELF, MR.PACHECO OR MRS.LEGER.ITRUST THIS WILL NOT HAPPEN AGAIN.Subsequently,Bjornoy responded in the space in thewarning form allocated for such purpose, as follows:Inever received an order to report to Mr. Strong, Jr.However,Iwas in the business officearound 7:15A.M. along with Mrs. Rounsville. Mr. Strong Jr. andMrs. Leger were both there at the time and never men-tioned the fact thatIwasto report.At the hearing, Bjornoy credibly testified without con-tradiction to the truth of the facts set forth in her aboveresponse to the warning notice and categorically deniedthat she wasasked by anyone on the morning of December2 to see Strong.Moreover, her testimony, which I alsocredit, was not contradicted that, even though she had spo-ken to Leger two times on the telephone that morning,nothing was said that Strong wanted to see her.Indeed,although Leger, who had typed up the warning letter, testi-fied that Strong had told her to summon Bjornoy to hisoffice when Leger had informed him that Bjornoy had anote from Rounsville granting her the day off, Leger ad-mitted that she did not tell Bjornoy to see him.I I10 Thisdocument also indicates that Bjornoy had never previously beenwarned and that this was a first written warning.11According to Leger, she conveyed the message to Supervisor Robillard.After receiving the written warning and letter, Bjornoyshowed them to Barbara Cassidy, who had just come offher shift and was leaving. Bjornoy also informed Cassidythat she had contacted the state agency handling unpaidwageclaims and that she was going to file a complaintagainstthe Respondent to recoverherunpaid wages. On orabout December 7, Bjornoy filled out the complaint formin which she claimed the day's wages improperly withheldby the Respondent on account of her failure to clock outprior to November 27 because of the broken timeclock andmailed it to the Massachusetts Department of Labor andIndustries.On December 16, the Department of Labor and Indus-tries sent Strong,as assistantadministrator of the Home, aletterenclosinga copy of Bjornoy's filed nonpayment ofwage complaint and requesting an answer within 7 days.On December 18, Strong, in reply, wrote the state agencythat the Respondent had "a directive which deals with em-ployees not punching in and out on their time cards"; thatBjornoy had not punched out the day in question; thatwhen her paycheck had been made out, he was unaware ofthe malfunction of the timeclock; and that she was subse-quently paid for the 8 hours claimed. In addition, Strongalluded to Bjornoy's failure to report for work on Novem-ber 28 (Thanksgiving Day), and that she was not paid forthat day because she "was scheduled to work" that day but"took a holiday without any authorization." Strong furtherstated that "[o]n December 2, 1974, I senta message withmy supervisor of nurses for Mrs. Bjornoy to report to theoffice . . . . She was also paged over the intercom by mysecretary." He then concluded that Bjornoy was not paidfor November 28 "because she failed to report for work"and failed to call the facility to notify it of her contemplat-ed absence, as employees are required to do.12 Signifi-cantly,Rounsville credibly testified that, after being ad-visedby Bjornoy that she had not been paid forThanksgiving Day, she informed Strong that she had givenBjornoypermissionto take that day off.13On December 23, without prior notice, Bjornoy wassummarily terminated. That day, Pacheco telephonedBjornoy's home aad left word for her not to report for dutybut to call him. Later in the day, she returned the call.Pacheco told her that this was the first time that he had todo a thing like this but he had to terminate her employ-ment and Cassidy's, whose discharge will be separately dis-cussed below. Moreover, Pacheco informed Bjornoy thatCassidywas comingin to see him at 10 a.m. the next dayand asked her whether she could also be there. Bjornoyanswered that she did not know.Following her discharge conversation with Pacheco,Bjornoy called Peter F. Noles, an inspector for the Depart-ment of Labor and Industries who was handling her wageclaim, to apprise him of her discharge. Noles arranged tomeet with her the following day (December 24) togetherHowever, there is no evidence that the message was, in turn,transmitted toBjornoy.12As indicated above,manyof Strong's statements in the letter are notborneout by the record.13Rounsvillealso crediblytestifiedthatshe had also questionedthe book-keeper,Leger, why Bjornoyhad not been paid for Thanksgiving Day inview of the fact that she (Rounsville) had givenBjornoypermission to takeoff that day. SASSAQUIN CONVALESCENT CENTER271with Cassidy, who had also previously called him. There-upon, Bjornoy telephoned Cassidy and discussed her(Bjornoy's) telephone conversation with Noles and the ar-rangement which they had made for their joint meeting thenext day.In the morning of December 24, Bjornoy visited Pachecoin his office in the facility. Director of Nurses Rounsvillewas present but did not participate in the conversation.Bjornoy asked Pacheco why she was being terminated. Pa-checo replied that she was insubordinate in not reportingfor work November 28. When she stated that she had beengiven the day off, Pacheco declared, "We'll say no moreabout that," adding either that Strong was taking care ofthis.matter or had already taken care of it with the stateagency. This was the sum and substance of Bjornoy's exitinterview.No written notice of termination was given toher.According to the testimony of Rounsville, which I credit,she had never been consulted concerning Bjornoy's dis-charge and, indeed, after Bjornoy's termination, she hadadvised Strong that she did not see any cause for Bjornoyto be let go since she (Rounsville) had given her Thanksgiv-ing Day off. Strong's only response was that the decisionhad been made. At the hearing, Strong testified that Bjor-noy was discharged because she failed to come to his officeon December 2, as he had requested; that she did not bringRounsville's note granting her permission to take offThanksgiving Day; and that she failed to report for workon that day, as she had been scheduled to do. Admittedly,Bjornoy's discharge was effected without regard for theRespondent's customary policy of requiring three warningsbefore terminating an employee.The same day, Bjornoy and Cassidy met at the YMCA.Noles conveyed Strong's answer to her complaint that hehad already paid her for the 8 hours she had worked whenthe timeclock was inoperative. Bjornoy responded that, ifthat were the case, that she still had 8 hours owing to herfor holiday pay since Rounsville had authorized her to takeThanksgiving Day off. To collect the holiday pay appar-ently required Bjornoy to file a new complaint and Nolesstated that he would send another form to her, as well asone to Cassidy who also had a claim against the Respon-dent. Eventually, Bjornoy received in the mail her holidaypay with a note from Noles that the pay matter was closed.3.Cassidy's dischargeBarbara Cassidy was employed as an LPN charge nurse(licensed practical nurse) at the Home from July 18, 1973,until her discharge on December 23, 1974, under the cir-cumstances related below. Her regular assignment was twonights a week on the 3 to 11 p.m. shift, although sheworked additional assignments when called upon to do so.Undeniably, her performance was never criticized, nor hadshe ever received any disciplinary warnings. Her overallperformance evaluation was "definitely above average."While working her November 26 shift, Cassidy realizedthat she had forgotten to clock in when she reported forwork in the afternoon. She thereupon wrote a note to Di-rector of Nurses Rounsville, who was not then on duty,informing her of this inadvertence and requesting her totake care of it. According to Rounsville, this was a com-mon occurrence among employees who frequently askedher to insert their time on their timecards and to initial thecards, which she did. Cassidy, nevertheless, was not paidfor her work on November 26. When she first becameawareof this on December 19, she called Rounsville whostated that she did not think she would be paid for the dayin question because she had neglected to punch in that day.Rounsville then connected Cassidy with Administrator Pa-checo. Cassidy remarked that, if she were not paid for herwork on November 27, she wouldresign.Pacheco repliedthat, before either of them said something for which he orshe would be sorry, Cassidy should first talk it over withStrong the next morning. Cassidy agreed.The following morning, December 20, Cassidy spoke toStrong in his office about not receiving her pay for Novem-ber 26. Although she presented evidence that she had ad-ministered medication and other treatment to patients thatday, Strong declined to pay her for that day, asserting thathe was only enforcing the Home's directive. This led to anangry exchange in which Cassidy declared that the direc-tive was illegal 14 and that, while the Home was once a niceplace to work for, it had become very petty. In reply toStrong's remarks, that it was too bad that everyone at theHome had to work for a living, Cassidy retorted that theydidn't have to work there. When Strong persisted in hisrefusalto pay Cassidy, she declared that she had no alter-native but to go to the State Labor Board to collect herearned pay.ls Strong answered that this was her privilege todo so andinsistedthat he would not pay her under anycircumstances. On this note, Cassidy departed.On or about this date, Cassidy engaged in a conversationwith employee Cynthia Kulas, who also had not been paidfor time worked. After discussing their respective wageproblems, Cassidy expressed her intention to go to theState Labor Board, while Kulas stated that she intendedfirst to ask Pacheco and Strong to pay her and, if she werenot successful, she would think of also filing a complaintwith the state agency.Following her December 20 conversation with Strongand on thesameday, Cassidy telephoned Peter Noles, theinspector for the Department of Labor and Industries whowas handling Bjornoy's claim. Cassidy explained her payproblem and an appointment was arranged.On December 23, Pacheco called Cassidy on the tele-phone and notified her that she was being terminated. Pa-checo also refused to discuss the discharge on the tele-phone but requested her to come to his office the followingmorning. As requested, Cassidy appeared at Pacheco's of-fice on December 24 where Rounsville, who had not beenpreviously consulted about the discharge, was also present.After Pacheco read something from a piece of paper to theeffect that she was fired, Cassidy asked for the reason.When Pacheco declined to give one and Cassidy persisted14 It seemsthat under state law, whatever discipline an employer mayimpose on an employee for failing to punch in on a timeclock, it may notdeprive the employee of the wages he earned by working.5As indicated above, Cassidy was informed by Bjornoy on December 3,that she was going to resort to the state agency to assist her in collecting herclaimed wages. 272DECISIONSOF NATIONAL LABOR RELATIONS BOARDin her request,Pacheco announced that the discussion wasclosed. Cassidy then inquired whether it was because shehad stood up for her rights and Pacheco repeated his refus-al to give a reason,adding that,if she insisted on knowingit, she should go to the Division of Employment Securityand secure a hearing.1'This ended the discharge interviewand Cassidy departed.It is clearthat Cassidy had neverpreviously been warned that she risked discharge, althoughit is the Respondent's policy to require three warnings be-fore terminating an employee.At the hearing,Strong testi-fied that Cassidy was discharged for insubordination onDecember 20 when she complained to him about not beingpaid for the day she had worked but had neglected to clockin.As indicated above, on December 24 Cassidy and Bjor-noy met withInspectorNoles. Among other things, theydiscussed the discharges.Noles expressed the view that hisagency could do nothing about their termination and thatthe agency's sole concern was with unpaid earned wages.He further stated that he would mail Cassidy and Bjornoycomplaint forms to be filled out and returned to him. Uponher subsequent receipt of the complaint form,Cassidycompleted and filed it with the state agency. On January16, 1975, Noles sent her a letter in which he enclosed thepaycheck owing to her and advised her that her case wasclosed.4. The termination of Gurney, Zuber, Barlow, andGoularta.The employees' efforts to better working conditions; theirprotest to the discharge of Bjornoy and CassidyAbout December 19, the Respondent held a staff meet-ing of its registeredand practicalnurses atwhich the as-signment of additionalduties was announced. This upsetGurney, Zuber, and probably other licensed personnel aswell, becausethey felt that they already had more dutiesthan they could handle and that the new responsibilitiesshould really be performed by Supervisor Robillard. Con-sequently, Gurney and Zuber decided to take up this mat-ter and other complaints of the nurses with Director ofNursesRounsville.Therefore, the next day, December 20,Gurney and Zuber spoke to Rounsville and complainedthat Robillard was not doing her share of the work andthat theysaw noreason why the nurses should carry herload. Rounsville thereupon arranged to meet with the nurs-ing staffon December 24 at which time the nurses' com-plaints andproblems would be considered.A few days later, Gurney asked Rounsville to postponethemeeting because,among otherreasons,she thoughtthat it would be advisable for someone first to speak toRobillard privately about the nurses' dissatisfaction withthe assignmentof the new duties. Rounsville agreed and16 It appears that onJanuary 2, 1975, Cassidyfiled a claimfor unemploy-ment insurance with the Division of Employment Security,which subse-quently approved the claim. In a "Notice ToEmployer ofApproved Claim"dated January 22,1975, the Respondent was notified that"lilnasmuch asyou have not established that the claimant's failureto punch the clock wasdue to deliberate misconduct,it is determined that the claimant is not sub-ject to disqualification under the above-cited section of the law."the staffmeeting wasrescheduled for December 27. In themeantime,on December 26, Gurney discussed the indi-cated problem and Robillard's treatmentof the nurses withRobillard and apparently was able to straighten out thosedifficulties.On Christmas day, Gurney and Goulart, who hadlearned earlierof Bjornoy's and Cassidy's discharge, en-gaged Rounsvillein a conversation in which they pointedout that the scheduled meeting was evenmoreimperativeat that time in view of the discharges, asserting that Bjor-noy and Cassidy were concededly good workers and thatthere was no justifiable reason for the Respondent's action,which reflected upon all the nurses. Rounsville made nocomment except to say that Assistant Administrator Strongwould probably want to attend thatmeeting.Gurney re-plied that she hoped that Strong would be there as thenurseshad many things to take up with him.In the morning of December 26, Rounsville telephonedGurney to advise her that Strong intended to be at thescheduled meeting and that he wanted an agenda of themeeting tobe submitted to him in advance. Gurney agreedto bring it in when she reported to work in the afternoon.To comply with Strong's request, Gurney communicatedwith Zuber, Barlow, Goulart, Kulas, and several othernurses and invited them to her home where, after an ex-changeof views, the group agreed upon the subjects of theagenda, which they left to Gurney to reduce in writing forpresentation to Strong. Accordingly, Gurney prepared anintroductory letter and an agenda of subjects to be dis-cussed. The letter stated, as follows:Concerning meeting scheduled for Friday, Dec. 27that 2:30 pm.We have asked for this meeting because we presentare totally concerned with Sassaquin Con. Center, thepatients & their care, our need for them and their needfor us.We want to be proud of the fact that we work forthis establishment. In order for this to be the mount-ing tensionsbetween administration &nursing mustbe relieved!Our energies (both Adm & Nursing) should all bepointed in one direction and that is to make Sassaquinthe finest of health care facilities.We do not minimize the great responsibilities &pressuresAdministration has upon them. And wewant nothing more than to be able to give respect andback you. But we must know where we stand. We askto be treated fairly with consideration and nothingmore. We will give our all if we in turn feel Adminis-tration is behind us.We hope thismeeting willbe taken in the right light.All going in with open minds and in return making themeeting aproductive one.Thus the New Year will start & end both profitablefor owners, Administration, Nursing & most of all forthe patients.Sincerely,Staff NursesA listof agenda subjects was then set forth covering these SASSAQUIN CONVALESCENT CENTERitems: lack of communication; job descriptions; workload(understaffing);clarification of part-time benefits; time-cards-docking time and the directive on not getting paid;the pharmacy; and attitude of the Administration ("wheredoes authority end and fairness begin").When Gurney came to work in the afternoon (December26), she met Strong in the business office and handed himthe above-described document. Strong thereupon invitedher into his office for a briefing and preliminary discussionof the nurses' demands.In the course of their conversation,which included Strong'sapproval of the sentiments ex-pressed in the letter, Administrator Pacheco and Supervi-sor Robillard entered the office to get their coats but re-mained only for a few minutes. At one point, Pachecoquestioned the staff's right to ask for a meeting. Gurneyanswered that the meeting was arranged by Rounsville andherself.Robillard then made the comment that until thattime she had been under the impression that the meetingwas to be some "kind of a hanging for her." After Pachecoand Robillard departed, Gurney and Strong continuedwith their discussion of the agenda item by item. Amongother things, Gurney was critical of Directive 15 and thedischarge of Bjornoy and Cassidy without prior warning.Strong justified the directive and the discharges, which heasserted were for insubordination. This subject was againconsidered in connection with the item relating to the atti-tude of the administration and the unfair treatment of em-ployees.Gurney also criticized the Respondent's practiceof docking employees one-half hour if they were late 5minutes.When Gurney stated that she had spoken tosomeone at the National Labor Relations Board about thedocking practice and was informed that, if the Respondentdid that, the penalized employee could not be required towork the 25minutes ofthe one-half hour he was docked.This evoked Strong's dire warning if the employee re-frained from working during that period. Gurney alsoquestioned the validity of the patients' nursing care classifi-cations,insisting that many required more care than theclassifications indicated and that more help was needed.This briefing session ended with Strong retaining the agen-da document but furnishing Gurney with a photocopy.The next day, December 27, the scheduled meeting withthe staff was held in the activities room in the Home. Inattendance were Strong,who presided,Pacheco,Rouns-ville,Robillard,Leger, and a majority of the licensedstaff.'?Strong did most of the talking for managementwhile Gurney acted as spokesman for the nurses supportedby Zuber, Barlow, and one or two other nurses. After Gur-ney read the introductory letter quoted above, a discussionof the agenda items ensued in the order of their listing.Without going into the details of the discussion, which sub-stantially followed Strong's and Gurney's previous conver-sation,it is clear that the employees were complainingabout their working conditions in which they were seekingimprovements.Moreover, particularly disturbing to theemployees was the discharge of Bjornoy and Cassidy andDirective 15. Gurney, as she had previously done before inher preliminary conversation with Strong,questioned the17Goulart did not attendas she wasnot in town.273fairness of the discharge of two concededly good workers.Either Strong or Pacheco justified the discharges on theground that Bjornoy and Cassidy were insubordinate andspecifically stated that Cassidy yelled at Strong and did notact as a lady should. Whenever Gurney, Barlow, and Zuberthereafter tried to bring up the discharge subject again,they were cut short by Pacheco. In addition,Barlow pro-posed the withdrawal of Directive 15 and received Strong'sreply that she should write to his father who was on theboard of directors. The meeting ended with apparentlynothing constructive being accomplished.On December 30 or 31, while at work, Robillard andGurney became involved in a conversation in the course ofwhich the December 27 meetingwas mentioned.Gurneydescribed the meeting as a farce and remarked that shelearned two things there. One was that the supervisor ofnurses and the director of nurses were in no better positionthan the nursing staff in that they had no voice in thenursing care of the facility. And the second thing learnedwas that the nurses could not talk with management andthat perhaps they should get someone to represent them intheirdealingswith it.The latter statement evokedRobillard's comment, "Well, if you mean union I don'tthink a union belongs in a health care facility." Gurneysimply shrugged the remark off.Subsequently, about a week before her discharge on Jan-uary 13, 1975, Gurney also told Rounsville that the meet-ing was a farce and repeated the statements she had previ-ously made to Robillard that the nurses needed someone tospeak for them to management. Rounsville made no com-ment.b. Subsequent eventsOn January 13, 1975, without prior notice or warning,Gurney, Zuber, Barlow, and Goulart were summarily dis-charged. Their employment history and circumstances oftheir termination will be separately discussed.GurneyGurney, who entered the Respondent's employ on Janu-ary 1, 1974, was an RN charge nurse on the 3 to 11 p.m.shift. She was a regular part-time employee, working 2 daysa week. Once in a while she worked an extra day if request-ed and if it was convenient for her to do so. Her perfor-mance was never criticized, nor was she ever given anydisciplinary warnings. Indeed, in June 1974 she was givenan overall evaluation of "outstanding." Her major strongpoints noted on the evaluation were being "very ethical"and possessing "creativity," and "job knowledge."Early in themorning,Pacheco called Gurney at herhome and requested her to come to his office. In reply toher question concerning the reason, Pacheco stated that itwas necessary to have a cutback in help and that part-timeemployees would be laid off. When she arrived at his of-fice, Pacheco informed her that he was sorry that he had toterminate her; that over the weekend the board of directorshad met and decided for economic reasons to have a cut-back in the nursing staff; and that the reduction wouldbegin with the part-time employees, which might possibly 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDreach thefull-time employees.When Gurney asked if hertermination was due to her involvementin the December27 meeting,Pacheco assured herthat it was not and com-mended her for her performance.As Pachecowas handingGurney her paycheck, Gurney inquiredabout hervacationpay. Pachecoansweredthat he would call her at home andlet her know.However,neither one was then awarethat thevacationpaywas in the envelopecontaining the paycheck.In anyevent,Pacheco subsequently telephonedGurney. Inthe courseof that conversation, Gurney told Pacheco thatshe wanted to go on recordthatshe was willing towork fulltime 18 if that would save herjob. The record does notindicate Pacheco's response.On a later occasion,when GurneyaskedRounsville for acopyof her evaluation,Gurneyalso requestedher to noteon the recordher willingnesstowork full time, whichRounsville statedshe would do.19ZuberZuberwas also an RN charge nurse who was employedat the Home from October8, 1973,to the date of her dis-charge on January13, 1975.Her regular work schedule was2 daysa week.She, too, had an exemplary performancerecord.Her June 1974 evaluation shows a rating between"definitely above average"and `outstanding" with majorstrong points in "job knowledgeand accuracy," "supervi-sory ability,"and "personal appearance."On January13, 1975,about 9:30 a.m.,Zuberreceived atelephone call from Pachecowho told her that,as a resultof a meeting held by the board of directors over the week-end, he wassorry thathe was required to makea cutbackin the part-time professional personnel and that she was tobe laid off.Pacheco then told her to come to his office topick up her check.Zuber went to Pacheco's office wherePacheco repeated what he had told her on the phone andthat he regretted he had to let her go.He also offered togive her any references she might need for otheremploy-ment.The conversation ended with Pacheco handing Zu-ber certain papers for unemployment insurance purposes.When Zuber and another discharged nurse,Barlow, re-turned to Pacheco's office thenext dayto have Pacheco fillout formstheyhad received from the unemployment insur-ance office,Pacheco again offered themgood job refer-ences.BarlowBarlow, whose employmentwith the Respondent cov-ered the periodfrom June 19, 1973, until her discharge onJanuary 13, 1975, wasalso anRN chargenurse.She was apart-time employee,working 3 daysa week.Her evaluationmade in June1974 shows her to be between "definitelyabove average"and "outstanding" and topossess majort°This finding,among others,is based on the testimony of Gurney, whomI find to be a reliable and credible witness.Pacheco testified that he did notrecallGurney offering to work full time.19Rounsvi le corroborated Gurney with respect to this request, addingthat Gurney had also informed her at that time that she had similarly ad-vised Pacheco.strong points in "accuracy," in being "very ethical" and"alert,"and in "job knowledge."While she was on duty January 13, Pacheco called heron the intercom system and requested her to stop by hisoffice before she left the building. This she did and re-ceived thesame messagefrom Pacheco which her fellowworkers had received that the board of directors had metthe previous weekend and decided upon a cutback in li-censed personnel and that she was therefore being termi-nated.Barlow,who was among the most senior employeesat the Home, thereupon asked Pacheco whether her senior-ity would help her keep her job. Pacheco answered in thenegative, declaring that all part-timers would be relieved oftheir duties and that he might even have to reach into thefull-time employee group. Pacheco offered to give her agood reference and the exit interview ended.GoulartGoulart was employed at the Home as a LPN staff nurseon a part-time basis from July 1974 until her terminationon January 13, 1975. She usually worked 2 days a week butsometimes3 or 4 days.It appears that she was never for-mally evaluated as were the other licensed nurses.Howev-er, her personnel file has a notation that her performancewas "good."Early in the morning of January 13, Pacheco telephonedher at home and told her that he would like to see her atthe office and that she was going to be terminated becausethe payroll was being cut back and many part-time em-ployees would be let go. When she arrived at the office,Pacheco referred to a meeting which had been held wherea decision to cut back the number of licensed personnelwas reached.Thiswas the sum and substance of their con-versation except that Pacheco also offered to give her agood job reference.c.The dischargedecisionAssistant Administrator Strong testified that the boardof directors had decided to cut back on the number ofpart-timeemployees and "to go for full-time help";20 thatthis decision was conveyed to him by his father, who is oneof the two members comprising the board of directors; andthat he did not know when the decision had been made butitwas some time between Thanksgiving and Christmas. Hefurther testified that,pursuant to this decision,all part-timeemployees were asked whethertheywere willing to in-crease their hours and all but Gurney, Zuber, Barlow, andGoulart agreed to work full time;and that for this reasonand because they were part-time employees around whomitwas difficult to operate in view of the fact that they hadinflexible workingdays,the four named nurses were select-ed for discharge. Strong admitted that he never personallyrequested the named employees to increase their hours buttestified that Administrator Pacheco, Director of NursesRounsville,and Supervisor of Nurses Robillard did.When Pacheco was cross-examined as to who made the20 According to Strong,a full-time employee worked at least 32 hours aweek. SASSAQUIN CONVALESCENT CENTER275decision to select the four namednursesfor termination, heanswered, "After consultation with Mr. Strong and myselfand the Director as to who was asked, the number of timerequests that had been submitted, it was decided that thesewere the people that would be terminated." However, Di-rector Rounsville testified that she was never consulted re-garding these discharges but, in fact, she was informedabout a week before that an administrative decision hadbeen made to take this action to eliminate the part-timehelp.Concerning the requests to the four named employees towork full time, Pacheco and Robillard testified to the oneoccasion in the summer of 1974 when Pacheco, in the pres-ence of Robillard, asked Gurney if she wanted to become afull-time employee and Gurney replied not at that timebecause her children were too young. Pacheco further ad-mitted that he had never requested any other part-timeemployees to increase her hours. Additionally, Robillardtestified that Barlow was also once asked to go full timebut thatBarlowrefused because, having small children, shecould not take such a job. Robillard, however, testified thatshe did not recall whether it was she or someone else whohad put the question to Barlow, or when or the part of theyear this had occurred. Indeed, Robillard testified, "at thetime. . . I didn't give it too much significance,- we justgave the girls an opportunity to go full time. I really didn'tgive it too much significance." She further testified that sheknew of no occasion when employees, other than Barlowand Gurney, were requested in her presence to work fulltime.Pacheco also gave testimony that after he entered theRespondent's employ, which was in the summer of 1974,he asked Rounsville a number of times to inquire of vari-ous part-time employees whether they were available towork full time before he considered hiring additional 'em-ployees or before he inserted help wanted ads in the newspapers.Moreover, he testified that Rounsville advised himeach time that the part-time employees refused to increasetheir workdays and that he accordingly advertised for help,the last time being in the fall or early winter.Rounsville testified that on one occasion Pacheco hadasked her whether any part-time employees- were willing towork full time; that she checked with the employees whostated that they were unable to do so but that they wouldwork an extra day when the need arose; that she-reportedthe results of these interviews to Pacheco; and that shecould not identify the individuals questioned, except Bar-low, or when it was done except possibly in the late sum-mer or early fall. Rounsville further testified that' she hadasked part-time employees to work additional days andmany times they had agreed.Of particularsignificanceis the undisputed testimony ofGurney, Zuber, Barlow, and Goulart that at the time oftheir termination they were not asked to work full timebefore they were selected for discharge.' Indeed, as indi-cated above, Gurney made it perfectly clear to Pachecoand Rounsville, shortly after she -was notified of her termi-nation, that she was available for full-time work if it wouldsave her job. Moreover, the uncontroverted testimonyshows that Zuber and Goulart were not asked at any timeto become full-time employees, while Gurney was askedonce in the summer of 1974 to work full time and shedeclined and Barlow was offered a full-time job in the fallof 1974.21Moreover, there is no . evidence to substantiatethe notations which Pacheco had made on the personnelfiles of Gurney, Zuber, Barlow, and Goulart that they hadbeen "offered option to work full time repeatedly" but theyhad declined the offer for "personal reasons," making it"necessary to hire a full time person." In addition, the rec-ord discloses that several of the part-time licensed person-nel who were retained were not as capable or efficient asthe four named dischargees and that, in fact, two of theretained employees were licensed practical nurses whowere subjects of prior written disciplinary warnings ;andone of them continued to work after January 13 as a part-time employee.B. Concluding Findings1.With respect to the discharge of Bjornoy and CassidyAs shown above, Bjornoy and Cassidy were summarilydischarged on December 23 without any prior notice orwarning, although it has been the Respondent's generalpolicy to require three disciplinary warnings before termi-nating anemployee. It is equally clear that the record doesnot' support the assigned reasons for Bjornoy's dischargethat she had failed to work on Thanksgiving Day, as shewas scheduled to do, and that she had ignored the requestof Assistant Administrator Strong on December 2 to reportto his office with the note which Director of Nurses Rouns-villehad given her authorizing her to take that day off.Instead, the evidence undisputably establishes that Rouns-ville had granted Bjornoy permission to take ThanksgivingDay. off, of which Strong was fully aware, and that no onehad informed Bjornoy that Strong wantedto seeher. In-deed, although Bjornoy was in the business office on De-cember 2 when Strong was there, Strong was apparentlynot even interested enough to speak to her. As for Cassidy,who was purportedly terminated for insubordination, therealso is,no evidence of misconduct on her part when onDecember 20 she understandably protested to Strong hisrefusalto pay her for the day she had actually worked. Thereasonable inference to be drawn from these unsubstantiat-ed reasons for the discharges is that. they were really de-signed to conceal the true motive underlying theRespondent's action.From my analysis of the evidence, I find that the dis-charges were prompted by the Respondent's belief thatBjornoy and Cassidy were acting in concert in enlisting theassistanceof a state agency to collect earned wages duethem and, in the process to undermine the Respondent'sDirective 15 upon which it. relied to deny them such wages.This is evident in the sequence of events which occurredduring the period following Bjornoy's receipt of the warn-ing on December 2 for not reporting to Strong and themore than coincident, simultaneous termination of Bjor-21 1 credit Rounsville's testimony concerning Barlow. However, Rouns-.ville also testified that she had no idea when she offered a full-time job toBarlow but that it wasprobablyin the latefall 1974.She further denied thatthe offer was made repeatedly, as Pacheco testified. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDnoy and Cassidy3 weeks later.Thus, in thatinterveningperiod Bjornoy filed a nonpayment of wage complaint withtheMassachusetts Departmentof Labor andIndustries;the state agency notified Strong on December16 of thefiling of such complaint;Strong responded on December18 in opposition to the complaint;and Cassidyon Decem-ber 20protested to Strong his refusal to pay herfor a dayshe had worked,at the same time attacking the legality ofDirective 15 and announcing her intention to complain tothe state agency,as Bjornoyhad previouslyadvised her shehad planned on doing.Viewing the precipitateness withwhich the dischargesof Bjornoy and Cassidywere effectedon the very same day against the background of the fore-going events,there couldbe little doubtthat the Respon-dent acted on the assumption thatBjornoy and Cassidywere making common cause to collect earned wages owingto them through the intercession of a state agency, therebyundermining the effectiveness of Directive15.Certainly,the payment of wages,the enforcement of wage claims,and the validityof the Respondent'sDirective 15 22 arematters directly related to the employees' legitimate inter-est in terms and conditions of employment and thereforeare proper objectives of concertedactivity formutual aidand protection which the Act safeguards.In sum,I find thatBjornoy and Cassidywere terminatedin thebelief that they hadengaged in concertedactivity toenforce their legitimate wage claims in contravention ofDirective15, a condition of employment which manifestlyoperated to the disadvantage of the employees.I thereforeconclude that,by discharging these employees because ofsuch belief or suspicion,whether mistaken or not,the Re-spondent violated Section8(a)(l) of the Act 232.With respectto the dischargesof Gurney, Zuber,Barlow,and GoulartThe complaint alleges that these four licensed nurseswere discharged because of their concerted activities andintention to unionize.Without repeating the details, it isclear that these employees,as well as others,were involvedin a groupeffort led by Gurney to correctcertain workingconditions with which they were dissatisfied and to protestthe discharge of Bjornoyand Cassidyand the enforcementof Directive 15. Accordingly,a meeting with managementwas arranged and ultimately held on December27. Gurneyand Zuber initiallymade arrangements with Director ofNurses Rounsville for the meeting.A few dayslater, whenBjornoy andCassidy were discharged,Gurney and Gou-lart spoke to Rounsville and stressed the greater need forthe scheduled meeting because of this new development.All four named nurses,together with a few others, thereaf-ter prepared the agendafor the December 27 meeting withmanagementat which Gurneyacted as spokesman for thegroup withZuber,Barlow,and one or two other nursesu Strong stated at the hearing thatafter Cassidy'sdischarge he was ad-vised byInspector Noles of the Departmentof Laborand Industries thatDirective 15 was illegal.v Henningand Cheadle, Inc.,212 NLRB 776 (1974);System AnalyzerCorp.,171 NLRB 45,50 (1968);San Juan LumberCompany,144 NLRB 108,In. 1 (1%3).voicing their viewsand criticism of the discharges. As indi-cated above,the December27 meeting was unproductive,causing Gurney a few dayslaterto remark to SupervisorRobillard thatthe meeting was afarceand that the nursesshould have someone to representthemin dealingwith theRespondent.This evoked Robillard's commentthat, if shemeant a union, it did notbelongin a health care facility. Asimilar appraisal of the meetingwas subsequently given byGurney to Rounsville.There can be noquestionthat the above group activityconstitutedconcertedactivity for mutual aid and protec-tion which the Actsafeguardsand that an employer, whoterminates employeesfor exercising this statutory right, vi-olates Section 8(a)(1) of the Act.The criticalissue thuspresented here is whetherthiswas the reasonthe Respon-dent terminated the four named employees. I find that itwas and that the Respondent's assignedreason that theyrefused to acceptfull-time employmentis unconvincing.At theoutset,it is clear thatthe fournamed nurses weresummarilyterminatedwithout prior notice. This is not anormal business practice unlessthereis anulterior objec-tive, especially where,as here,the Respondent had pur-portedlymade this decisionbetween Thanksgiving andChristmas.Moreover,casting furtherdoubt on its motiva-tion isthe reason given to these employeesat the time theywere notified of their dischargethat the Respondent wascutting back on itspart-time personnel, which cutbackmight even reach some of thefull-time employees. Yet, atthe hearing,the Respondent ignored thereduction-in-forcereason and assertedthat these employeeswere dischargedbecause they refused full-time employment which was re-peatedlyoffered to them.In fact, notationsto this effectwere placed on the personnel files of eachof these employ-ees with theaddition of thestatementthatthismade "itnecessaryto hirea full time person."However, as foundabove, the recorddoes not sustain these assertions. More-over,if the dischargeswere prompted by such legitimateconsiderations-and I find otherwise-it is incomprehensi-ble whyat the time of the terminationthe Respondent didnot give thefour employees the choice of a full-time jobbeforeseparating them. It iseven more difficult to under-stand this in viewof the fact thatthese employees werecapable and above average nurseswhose performance wassuperiorto other part-time nurseswho wereretained. In-deed,itappearsthat two ofthe retainedemployees hadseveral disciplinarywarnings in their personnel files andone of these employeeswas actuallykept on as a part-timenurse.Perhapsmore perplexing is the factthat shortly afterGurneywas notified of her dischargeshe told Administra-tor Pachecoand subsequentlyRounsvillethat she wasavailableforfull-timework if that wouldsaveher job.However, thisdid not convince the Respondent that itought to retainher, despite the fact that she was evaluatedas an"outstanding" nurse who was "veryethical" and pos-sessed"creativity" and "job knowledge." Nor is it an ade-quate or plausibleexplanation for the Respondent's failureto offer the four employeesfull-time employmentin lieu ofdischargethe fact that about 6 months earlier Gurney andu N.L.R.B. v.WashingtonAluminumCompany, Inc.,370 U.S. 9, 16-17(1%2). SASSAQUIN CONVALESCENT CENTER277Barlow had declined the opportunity offered to them bythe Respondent to work full-time.Viewing the discharges in the light of the foregoing facts,I find that the cause was grounded in the concerted activityinwhich Gurney,Zuber, Barlow, and Goulart were in-volved and that such involvement made them unacceptableemployees in the Respondent's institution.Indeed,ratherprophetic were Pacheco's remarks at the briefing sessionbetween Gurney and Strong on December 26 when hequestioned the employees'right to request a meeting todiscuss their job complaints.In sum, I conclude that thedischarge of the named nurses violated Section 8(a)(1) ofthe Act.In view of this finding,it is unnecessary to de-terminewhether the discharges also violated Section8(a)(3) of the Act. Obviously, the customary remedy ofreinstatement and backpay would be the same whether ornot the additional violation were found.IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and like and related conduct and that it take certainaffirmative action designed to effectuate the policies of theAct.It has been found that the Respondent unlawfully dis-charged employees Bjornoy, Cassidy, Gurney, Zuber, Bar-low, and Goulart because of their actual or suspected con-certed activities.To remedy these unfair labor practices, itis recommended that the Respondent offer these employ-ees immediate and full reinstatement to their former jobsor, if those jobs no longer exist,to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss ofearnings they may have suffered by reason of their unlaw-ful discharge by payment to each of them of a sum ofmoney equal to that which each one normally would haveearned from the date of her discharge to the date of theoffer of reinstatement less her net earningsduring the saidperiod.25Backpay shall be computed with interest on aquarterly basis in the manner prescribedby theBoard inF.W. Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962). To facili-tate the computation,as well as to clarify the named em-ployees' right to reinstatement,the Respondent shall makeavailable to the Board,upon request, payroll and otherrecords necessary and appropriate for such purposes. Theposting of a notice is also recommended.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging Essalee Bjornoy and Barbara E. Cas-25 In determining net earnings, considerationwill be given to the numberof days thenamed employeesnormally worked perweek for theRespon-dent before their discharge.sidy because it believed that they engaged in. concertedactivities formutual aid and protection, the Respondentviolated Section 8(axl) of the Act.3.By discharging Linda L. Gurney, June L. Zuber,Christina D. Barlow, and Gail Goulart for engaging in con-certed activities for mutual aid and protection, the Respon-dent violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent did not engage in other conduct vio-lative of Section 8(a)(3) of the Act, as alleged in the com-plaint.Challenges to the Ballots in Case 1-RC-13689Having found above that Linda L. Gurney, June L. Zu-ber, and Christina D. Barlow were unlawfully dischargedbefore the election, I find that they were eligible to voteand accordingly I recommend that the challenges to theirballots be overruled and that their ballots be opened andcounted.This leaves for determination the challenge to the ballotcastby Grace Ashley who, since the election, left theRespondent's employ. She was a senior registered nursewho worked a 3-day week, serving I day as a chargenurse,26 and the other 2 days as the regular substitute forSupervisor of Nurses Donna Robillard,27 concededly a su-pervisory employee, when she was off from work alternate-ly on weekends s and during the week. When substitutingon weekends, Ashley was the top ranking individual onduty in the Home. When Robillard was off during theweek, Ashley worked Robillard's day shift tour, at whichtimeDirector of Nurses Rounsville and administrative offi-cialswould be there. Ashley also substituted for Robillardduring her vacation periods.Ashley's duties, as Robillard's replacement, generally en-compassed those customarily performed by the latter ex-cept the authority to hire and fire employees, prepare time-sheets,or to take disciplinary action of a serious natureagainst employees. However, on weekends she was empow-ered to discipline employees in situations requiring imme-diate action, leaving the other disciplinary problems to behandled by Robillard when she returned to work. More-over, Ashley possessed the authority on weekends to per-mit ill employees to go home and to secure extra helpwhenever the need arose. Like Robillard, Ashley made reg^ular tours of all three. patient floors manned : by chargenurses to check on the operation and to assist them inresolving patient and staff problems, as well as to makedecisions regarding those matters. She also had keys to cer-26 It is clear that a charge nurse is anonsupervisoryemployee whoseduties entail care of the patientson her floor;furnishing medication andother treatmentto them;preparingreports ofpatients' conditionwhich aretransmitted to the charge nurse takingoverher shift;and making job as-sig,ments to subordinateswhose work theyoversee,rAshley alsosubstitutedfor Robillard's predecessor.It also appears thatat one time the registered nurses onthe day shift,one of whom was Christi-na Barlow,rotated as substitutesfor the supervisorof nurses on weekendsand, when so assigned,their names were included on the call list mentionedbelow. This practice, however, was discontinuedsome time ago.28Robillard worked approximatelyevery otherweekend at which timeher days off would be during the week. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain closets and areas to which charge nurses did not haveaccess,although she did not have a masterkey tothe facili-ty, as did Robillard. Furthermore, discrepancies in narcot-ics count were required to be reported to Ashley by thecharge nurses.As Robillard's substitute,Ashleyalso usedthe conference room in the administration area,which Ro-billard used as her office, to perform her duties. It appearsthat,although Robillard testified that she was unaware thatAshley had functions in connection with employee evalua-tions, there is testimony that Ashley was present when Ad-ministrator Pacheco and Rounsville discussed with em-ployee Cassidy the latter's evaluation.It further appears that Ashley's name, along with thoseof Rounsville, Robillard, Administrator Pacheco, and As-sistantAdministratorStrong,was included on theRespondent's call list.Charge nurses 29 were instructed toutilize this list, which was posted at each nurses' station, tocall the individual therein designated to be available attheir home on a particular day in case an emergency, prob-lems, or other difficulties arose in the facility relating topatients or staff which the nurses were unable to handlethemselves.The posted weekly work schedule also carriedAshley'sname withthe titleof supervisor alongside of itjust as Robillard's name and title appeared therein. Final-ly,unlike Robillard, Ashley punched the timeclock andwas paid on an hourly basis.All things being considered, I find that Ashley, particu-larly as Robillard's regular substitute on weekends andduring Robillard's vacation periods, directed employees atthe facility in a more than routine fashion and that, inperforming her functions,she exercised independent judg-ment sufficient to bring her within the statutory definitionof supervisory employee. Accordingly, I recommend thatthe challenge to Ashley's ballot be sustained.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, as amended,I hereby issue the following recommend-ed:ORDER 30The Respondent,Brooklawn Nursing Home,Inc., d/b/aSassaquin Convalescent Center,New Bedford,Massachu-setts, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise disciplining employees forengaging in actual or suspected concerted activities for mu-m Charge nurses on the 3 to I I p.m. and II p.m. to 7 a.m. shifts generallyused the call list because the individuals named therein were not on duty atthe facility at those times.30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.tual aid and protection with respect to wages, hours, orother terms and conditions of employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization, to form, join,or assistlabor orga-nizations, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section8(aX3) of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer Essalee Bjornoy, Barbara E. Cassidy, Linda L.Gurney, June L. Zuber, Christina D. Barlow, and GailGoulart immediate and full reinstatement to their formerjobs or, if these jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearningsthey may have suffered by reason of their unlaw-ful discharge, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its nursing home in New Bedford, Massachu-setts, the attached notice marked "Appendix." 3' Copies ofsaid notice, on forms provided by the Regional Directorfor Region 1, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to in-surethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, it hereby is,dismissed insofar as it alleges a violation of Section 8(a)(3)of the Act.IT IS ALSORECOMMENDEDthat in Case 1-RC-13689 thechallengesto the ballots of Linda L. Gurney, June L. Zu-ber, and Christina D. Barlow be overruled and that theirballots be opened and counted; and that the challenge tothe ballot of Grace Ashley be sustained.31 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of theUnited States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."